DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species F (figs. 22-26) in the reply filed on 13 January 2021 is acknowledged.
The Applicant cited claims 1-18 as reading on the elected embodiment.  However claim 5 requires the manifold and plurality of flexible bags are comprised of “the same continuous opposing flexible sheets welded together… being integral with the manifold and each other.”  This feature is part of other embodiments but not part of the elected embodiment of Species F.  As such, claim 5 is deemed to be withdrawn as being directed toward an unelected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6-11 and 13  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenczar, Jr. (US Patent 3,187,750) hereinafter referred to as Tenczar in view of Hackett et al. (US Patent 4,856,261) hereinafter referred to as Hackett in view of Roberts (US Patent 4,754,786).
Regarding claim 1, Tenczar discloses a method of delivering a fluid (58), the method comprising: 
coupling a manifold (10, 20, 22, 24) to a fluid source (14), the manifold being comprised of at least portions of opposing flexible sheets (left and right sides of fig. 2) connected together to form a fluid flow path therebetween; 
passing a fluid from the fluid source through the fluid flow path of the manifold (col. 2 lines 15-19) and into a plurality of flexible bags (26, 28, 30; col. 3 lines 3-7) coupled to the manifold; 
sealing closed each of the flexible bags (col. 3 lines 8-10 – placing of clamps 60, 62; col. 3 lines 26-31 – other bags filled and sealed progressively); 
progressively collapsing the fluid flow path along a length of the manifold (col. 3 lines 3-5 – “squeezing on the bag 10”; col. 3 lines 8-10 – placing of clamps 60, 62; col. 3 lines 26-31 – other bags filled and sealed via clamping progressively) so as to force a portion of the fluid remaining within the fluid flow path into one of the flexible bags before all of the flexible bags are sealed closed (The action of “squeezing” the manifold, bag 10, along with progressively clamping closed the various bags results in forcing a portion of the remaining fluid into one of the flexible bags before all the flexible bags are sealed closed.  This is accomplished in much the same way as the applicant’s invention which uses a squeegee/roller to accomplish this same effect); and 
removing each sealed bag from the manifold (fig. 3; col. 3 lines 19-22, 26-29).


However, Hackett teaches a manifold (space for #15 or space for #9 which are formed by seals/seams inner part of 17, inner part of 14, 13 or 7, bottom part of 8) being comprised of at least portions of opposing flexible sheets (fig. 3) welded together (heat sealing – col. 3 lines 10-11) to form a fluid flow path therebetween.
Given the teachings of Hackett, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the opposing sheets of Tenczar be welded together.  Welding plastic sheets to form manifolds and bags was a quick and efficient way to assemble the pieces together such that they would be fluid-tight and not leak.

The Office deems Tenczar to disclose a fluid source (14), however wherein the Applicant may argue that a fluid source is not explicitly disclosed, the Office points to Roberts.
Roberts teaches coupling (54d) a manifold (58) to a fluid source (50).
Given the teachings of Roberts, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the manifold and inlet of Tenczar with a fluid source such as that in Roberts. Tenczazr is concerned with filling the containers to an appropriate amount and providing a fluid source would help to ensure there was an ample supply of fluid to be filled into the containers.

Regarding claim 2, Tenczar discloses wherein progressively collapsing (col. 3 lines 3-5 – “squeezing on the bag 10”; col. 3 lines 8-10 – placing of clamps 60, 62; col. 3 lines 26-31 – other bags filled and sealed via clamping progressively) the fluid flow path comprises collapsing an extended length of the manifold (The action of “squeezing” the manifold, bag 10, along with progressively clamping closed the various bags results in forcing a portion of the remaining fluid into one of the flexible bags before all the flexible bags are sealed closed.  This is accomplished in much the same way as the applicant’s invention which uses a squeegee/roller to accomplish this same effect).

Regarding claim 3, Tenczar discloses wherein progressively collapsing the fluid flow path comprises progressively pressing together the opposing flexible sheets without welding the opposing flexible sheets together (col. 3 lines 3-5 – “squeezing on the bag 10”; col. 3 lines 8-10 – placing of clamps 60, 62; col. 3 lines 26-31 – other bags filled and sealed via clamping progressively).

Regarding claim 4, Tenczar as modified by Hackett discloses wherein each of the flexible bags (Tenczar - 26, 28, 30) is comprised of a pair of opposing flexible sheets welded together so as to bound a compartment, the step of sealing closed each of the flexible bags comprising welding together the opposing flexible sheets of each flexible bag so as to seal closed a fluid inlet to each flexible bag (Hackett - heat sealing – col. 3 lines 10-11).


Regarding claim 6, Tenczar discloses wherein the step of removing each sealed bag comprises tearing (fig. 3) the opposing flexible sheets along separation lines (68) extending through the opposing flexible sheets.  However, Tenczar does not disclose that the separation lines comprise perforations.
However, Hackett teaches step of removing each sealed bag comprises tearing the opposing flexible sheets along perforations (col. 3 lines 29-31) extending through the opposing flexible sheets.
Given the teachings of Hackett, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the perforations of Hackett with the method of removing the sealed bags of Tenczar.  Tenczar is already concerned with separating the bags.  Incorporating perforations would allow the user to more easily separate the bags without tools.

Regarding claim 7, Tenczar discloses further comprising: pinching the fluid flow path of the manifold closed at a first location (fig. 1 - #56; while filling right bag center channel is pinched by #56) and passing the fluid into a first of the flexible bags; and pinching the fluid flow path of the manifold closed at a second location (fig. 1 - #56; while filling center bag, left channel is pinched by #56) spaced apart from the first location and passing the fluid into a second of the flexible bags.

Regarding claim 8, Tenczar discloses a method of delivering a fluid (58), the method comprising: 
coupling a fluid source (14) to a fluid manifold system (fig. 1), the fluid manifold system comprising: 
a manifold (10) comprising at least portions of opposing flexible sheets (left and right sides of fig. 2) connected together to form a primary fluid path therebetween, a fluid inlet (12) communicating with the primary fluid path; 
a first receiving container assembly (30; or 30 and 28) and a second receiving container assembly (26 and 28; or 26), each first and second receiving container assembly comprising a first receiving container (30, 28, 26) bounding a compartment; and 
a first tubular connector (24) extending in fluid communication from the manifold to the first receiving container assembly (30) and a second tubular connector (20 and/or 22) extending in fluid communication from the manifold to the second receiving container assembly (26 and/or 28); 
temporarily closing (via 56 – col. 2 lines 50-61) fluid communication between the manifold and second receiving container assembly; and 
delivering fluid from the fluid source through the manifold (col. 2 lines 15-19) and the first tubular connector into the first receiving container assembly (col. 3 lines 3-7).


However, Hackett teaches a manifold (space for #15 or space for #9 which are formed by seals/seams inner part of 17, inner part of 14, 13 or 7, bottom part of 8) comprising at least portions of opposing flexible sheets (fig. 3) welded together (heat sealing – col. 3 lines 10-11) to form a fluid flow path therebetween.
Given the teachings of Hackett, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the opposing sheets of Tenczar be welded together.  Welding plastic sheets to form manifolds and bags was a quick and efficient way to assemble the pieces together such that they would be fluid-tight and not leak.

The Office deems Tenczar to disclose a fluid source (14), however wherein the Applicant may argue that a fluid source is not explicitly disclosed, the Office points to Roberts.
Roberts teaches coupling (54d) a manifold (58) to a fluid source (50).
Given the teachings of Roberts, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the manifold and inlet of Tenczar with a fluid source such as that in Roberts. Tenczazr is concerned with filling the containers to an appropriate amount and providing a fluid source would help to ensure there was an ample supply of fluid to be filled into the containers.

Regarding claim 9, Tenczar discloses sealing (col. 3 lines 8-10 – placing of clamps 60, 62) closed fluid communication between the manifold and the compartment of the first receiving container assembly (30); opening fluid communication between the manifold and second receiving container assembly (26, 28; col. 3 lines 26-31 – other bags filled progressively); and delivering fluid from the fluid source through the manifold and the second tubular connector into the second receiving container assembly (col. 3 lines 26-31 – other bags filled progressively).

Regarding claim 10, Tenczar discloses wherein the step of closing fluid communication between the manifold and second receiving container assembly comprises closing the primary fluid path of the manifold between the first tubular connector and the second tubular connector (col. 3 lines 8-10 – placing of clamps 60, 62; col. 3 lines 26-31 – other bags filled and sealed via clamping progressively).

Regarding claim 11, Tenczar as modified by Hackett discloses wherein the first receiving container assembly (Tenczar - 30) and the second receiving container assembly (Tenczar – 26, 28) each comprise a pair of opposing flexible sheets that are separate (connected via tubes as applicant’s invention is) from the first manifold (Tenczar - 10) and are welded together (Hackett - heat sealing – col. 3 lines 10-11) so as to form the first receiving container that bounds the compartment, a first fluid inlet (Tenczar – opening for 24 at top of bag 30) being bounded between the opposing flexible sheets and communicating with the compartment.


Regarding claim 13, Tenczar discloses wherein the step of sealing closed the fluid communication between the manifold and the compartment of the first receiving container assembly comprises welding closed the first fluid inlet (col. 3 lines 12-15).

Allowable Subject Matter
Claims 14-18 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References cited.  The remainder of the cited references speak generally to the field of preparing flexible plastic containers from a manifold feed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731